Citation Nr: 0808318	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-17 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include consideration as being secondary to service-connected 
arteriovenous malformation with post operative intracerebral 
hematoma.

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had service from October 1962 to August 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 2005 by 
the Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for 
disability shown to be proximately due to or the result of a 
service-connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Recently, the 
regulation was revised to incorporate the Court's ruling.  
See 71 FR 52747, Sept. 7, 2006.  The regulation now provides 
as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition.

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level. 

In a November 2006 Statement in Support of Claim, the veteran 
requested a local hearing with a VA regional office decision 
review officer.  

A hearing before the RO decision review officer must be 
scheduled at the RO level, and, accordingly, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) ("claimant has right to a 
hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).  

The Board also finds that additional development of evidence 
is required with respect to the veteran's claims for hearing 
loss and tinnitus.  The Board notes that according to the 
veteran's Appeal to Board of Veteran's Appeals from May 2006 
and the Form DD-214, the veteran worked as an aircraft 
mechanic on the flight line during his service with the U.S. 
Air Force.  For the sake of analyzing the claim, the Board 
accepts the veteran's statement and acknowledges that his 
duties on the airfield exposed him to jet engine noises 
regularly.

The Board also notes that the RO issued a decision in August 
2005 which granted a service connection disability rating of 
zero percent (0%) for hearing loss but also denied a service 
connection claim for tinnitus.  

Furthermore, the service medical records disclose that the 
veteran had a brain
operation in December 1963.  The RO granted a 10 percent 
service connection disability rating for the hematoma in 
December 1970.  The RO continued this rating in a May 2006 
decision.  

Pursuant to 38 C.F.R. § 3.159(c)(4), as explained by the 
United States Court of Appeals for Veteran's Claims (Court) 
in its decision in McLendon v Principi, 20 Vet. App. 79 
(2006), a VA medical opinion should be obtained to address 
whether the veteran's tinnitus condition has been aggravated 
or caused by his service- connected tinnitus or arteriovenous 
malformation with intra-cerebral hematoma, or whether the 
tinnitus is related to noise exposure from performing his 
duties as an aircraft mechanic.  

In addition, in light of the significant passage of time, the 
Board finds that a new audiology examination should be 
conducted at a VA facility to determine whether the veteran's 
hearing loss has increased in severity from the last 
audiology exam given in August 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice which is consistent with Vazquez-
Flores v. Peake, __ Vet. App. __, No. 05-
0355 (Jan. 30, 2008) concerning the claim 
for an increase rating for the service-
connected bilateral hearing loss.  

2.  The RO should add the veteran's name 
to the schedule of hearings to be 
conducted by the RO decision review 
officer, and notify the veteran of the 
scheduled hearing at the latest address 
of record.  A copy of the notice provided 
to the veteran of the scheduled hearing 
should be placed in the record.

3.  The RO should request that the 
veteran undergo an appropriate 
audiology examination to determine the 
severity of the veteran's hearing loss 
since the August 2005 examination.  The 
appropriate pure tone thresholds at 500 
to 4000, hertz, and speech recognition 
scores should be reported.

The VA examiner should also address the 
following:

a) Whether the veteran's tinnitus is 
related to exposure to jet engine noise 
in service.

b) Whether tinnitus is secondary to or 
due to the service-connected hearing 
loss or arteriovenous malformation with 
intra-cerebral hematoma.  

c)  Whether hearing loss or 
arteriovenous malformation with intra-
cerebral hematoma aggravates tinnitus.  
If aggravation is found, the degree of 
aggravation should specifically be 
identified.  

4.  The RO should review the examination 
report to ensure that it is in compliance 
with the terms of this remand.  If not, 
the report should be returned to the 
examiner for correction of any 
deficiency.  Where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


